Name: 87/218/EEC: Council Decision of 19 March 1987 amending Decision 83/641/EEC adopting joint research programmes and programmes for coordinating agricultural research
 Type: Decision
 Subject Matter: agricultural policy;  management;  research and intellectual property
 Date Published: 1987-03-28

 Avis juridique important|31987D021887/218/EEC: Council Decision of 19 March 1987 amending Decision 83/641/EEC adopting joint research programmes and programmes for coordinating agricultural research Official Journal L 085 , 28/03/1987 P. 0046 - 0047*****COUNCIL DECISION of 19 March 1987 amending Decision 83/641/EEC adopting joint research programmes and programmes for coordinating agricultural research (87/218/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Commission has stressed that current trends in respect of many agricultural products are inevitably tending to boost surpluses at heavy cost to the budget; Whereas this situation entails an unjustified waste of resources and is generating a climate of uncertainty hampering the work and the decisions of Community farmers; Whereas, accordingly, the Commission has stated its intention to step up sharply its commitment with regard to the promotion and coordination of agricultural research and experimenting, with a strengthening of the policy on agricultural research and more efficient organization of the transfer of technology; Whereas these measures are contemplated as the best means of encouraging changes in production on the farm prompted by changes in the common agricultural policy; Whereas, in this connection, farmers must be helped to adapt, by switching to other products, to the new conditions resulting from the surpluses combined with a policy of restrictive pricing; Whereas, in this connection, production should be adapted to the qualities required by the markets and the consumers; Whereas the efficiency of farms should be improved, given the need to control production and cut prices; Whereas proper protection of the environment and the preservation of the countryside by conservation of soil and water resources must be ensured; Whereas prompt and effective dissemination of information on research to farm counsellors and farmers is needed; Whereas, however, present research, already contributing wholly or in part to the new approach, and which, of its nature, can be applied immediately in farming, should be continued; Whereas the proposal with regard to agricultural research fits into the framework programme on scientific and technical activities of the Community; Whereas coordination with the biotechnology programmes underway and being prepared on the agriculture/industry interface is fully ensured; Whereas the aim is to supplement present research by pinpointing sectors in which a special effort is necessary for the development and pursuit of the policy; Whereas the amount for the Community financial participation in the implementation of the said programmes, as provided for in Decision 83/641/EEC (4), should be adapted because of the increased need to use research and technical and technological development to provide a response to the challenges that the Community now has to contend with in the socio-economic field, HAS DECIDED AS FOLLOWS: Sole Article Decision 83/641/EEC is hereby amended as follows: 1. in Article 1 (3), '30 million ECU' is replaced by '50 million ECU'; 2. the Annex is amended in accordance with the Annex hereto. Done at Brussels, 19 March 1987. For the Council The President M. SMET (1) OJ No C 273, 29. 10. 1986, p. 12. (2) OJ No C 227, 8. 9. 1986, p. 110. (3) OJ No C 328, 22. 12. 1986, p. 37. (4) OJ No L 358, 22. 12. 1983, p. 36. ANNEX 1. Section 'I. UTILIZATION AND CONSERVATION OF AGRICULTURAL RESOURCES' is amended as follows: (a) In the second subparagraph of paragraph 1: (i) point (b), first indent, is replaced by the following: '- Cropping techniques, work methods and adaptation of machinery to requirements with a view to reducing production costs.'; (ii) point (c), first and second indents, are replaced by the following: '- Use of crops having great economic and industrial value to produce energy from the biomass and provide a response to specific requirements of industry - More efficient use of crop subproducts for better use of the total biomass.'; (b) In the second subparagraph of paragraph 2: (i) point (c), first and second indents, are replaced by the following: '- Optimum use of land and water resources for the production of food and low-cost energy crops. - Comparison of farming methods involving low inputs with traditional intensive farming methods with a view to an improvement in the income of farmers and improved product quality.'; (ii) point (d), second indent, is replaced by the following: '- Computerization of data on soil use with a view to optimum and rational use of agricultural resources.' 2. Section 'II. STRUCTURAL PROBLEMS' is amended as follows: In the second subparagraph of paragraph 3, points (c) and (d) are replaced by the following: '(c) Market and marketing aspects connected with the quality of the final product in the light of consumer concerns, particularly in the field of typical regional products. (d) Research will concern new products and new techniques for the use of agricultural products that can replace or improve food products.' 3. Section 'III. IMPROVEMENT OF ANIMAL AND PLANT PRODUCTIVITY' is amended as follows: (a) In the second subparagraph of paragraph 1: (i) point (b), fourth indent, is replaced by the following: '- Alternative production systems with a view to quality production.'; (ii) point (c), second and third indents, are replaced by the following: '- Rumen function and feeding standards allowing for the reduced use of feed additives. - Improvement of biological and economic efficiency by identification of the most profitable stockfarming systems.'; b) In paragraph 2: (i) the second subparagraph, points (a) and (b), are amended as follows: '(a) Continued plant breeding for improved disease resistance, better quality products and stable yields, with proper regard to the conservation of the genetic stock of the species. (b) Improvement in agricultural methods and techniques in terms of the physiological requirements of plants, having due regard to the cost of production techniques and the scope for extensification.'; (ii) the third subparagraph is replaced by the following: 'Special attention will be given to fodder crops, crops for which the Community suffers a deficit, crops of special regional interest and crops that can be used as new sources of energy or to meet the requirements of industry in accordance with the wishes expressed by the European Parliament concerning an intensification of research into plant proteins.' 4. The following subparagraph is added to Section 'IV. COORDINATION OF RESEARCH': 'The programme will also establish methods for the dissemination of information deriving from the results of research, so that such information can be promptly made available and easily grasped by the farmers.'